DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17545582, filed 12/08/2021 is a continuation of 17001873, filed 08/25/2020, now U.S. Patent #11212396 claims foreign priority to 2019-153377, filed 08/26/2019.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 12/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 2017/0259590) in view of Tao et al (US 2007/0057426).
Regarding claim 1, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus) comprising: 
a physical property obtainer (fig. 1 item 11, operation panel) which obtains physical property information of a recording medium on which an image is formed (operation panel 11 is used as the information input device to input instruction information for controller 1 to receive so that the at least one of the plurality of media container apparatus 23 selects a specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information on which an image is formed, [0032]-[0037]); and 
a hardware processor (fig. 1 item 10, control unit), wherein, the hardware processor (fig. 1 item 10, control unit) obtains from first information, in which operation failure information regarding contents of operation failure which occurs when an image forming operation is performed is associated to the physical property information of the recording medium used when the operation failure occurs and the operation setting regarding the image forming, the operation setting and the operation failure information associated to the physical property information obtained by the physical property obtainer (controller 1 which includes control unit 10 receives information, in which operation feeding error information regarding the medium container indicated by the physical container number 1203 error which occurs when an image forming apparatus operation feeding is performed is corresponding to the specific physical property type information used when the operation feeding error occurs and the recording medium is not stored in the medium container (i.e., empty), the medium container (i.e., empty), which is known as the out of sheet condition for the image to form and operation feeding error information corresponding to the specific physical property type information received by the controller 1 which includes control unit 10, [0088]-[0090]), and 
the hardware processor (fig. 1 item 10, control unit) performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the physical property information, the operation setting and the operation information which are obtained (select a specific recording medium for performing the image forming operation corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information, the selection of a specific recording medium for performing the image forming operation and the operation feeding error are received, [0032]-[0037], [0063]-[0069], [0088]-[0090]).
Itoh et al does not specifically disclose concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained.
However, Tao et al specifically teaches concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained (change sheet post-processing-edge into L1 (performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium) when system receives a sheet post-processing information error, (based on the operation failure information which are obtained), [0134]-[0140]).
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained of Tao et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing efficiency, (Tao et al, [0005])


Regarding claim 2, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), further comprising a storage which stores second information in which physical property information of a predetermined recording medium is associated to an operation setting regarding image forming (second medium container 232 stores second medium container 232 information containing a specific type of recording medium corresponding to the specific physical property type information different from the plurality of the containers corresponding to a specific selection specific type of recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific type recording medium, [0037]), 
wherein, the hardware processor (fig. 1 item 10, control unit) performs operation regarding the selection from the plurality of operation settings associated to the obtained physical property information in the second information (select a specific recording medium for performing the image forming operation corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information, the selection of a specific recording medium for performing the image forming operation and the operation feeding error are received, [0032]-[0037], [0063]-[0069], [0088]-[0090]).

Regarding claim 3, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), wherein, the storage stores the first information (first container 231 stores first type of a specific medium container containing the corresponding specific recording medium having a specific physical property type information, [0037]).

Regarding claim 4, Itoh et al discloses operation setting selection operation (fig. 1 item 100, printing apparatus), wherein, the hardware processor (fig. 1 item 10, control unit) extracts from the second information the operation setting associated to the physical property information which is similar to the physical property information obtained by the physical property obtainer at a predetermined standard or higher to narrow the target of selection (extract from the second medium container 232 storing second medium container 232 information containing a specific type of recording medium corresponding to the specific physical property type information received by the control unit 10, [0053]).

Regarding claim 5, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), further comprising an operation receiver, 
wherein, the hardware processor (fig. 1 item 10, control unit) receives an operation on the operation receiver to select one operation setting from the plurality of operation settings as targets of selection (operation panel 11 is used as the information input device to input instruction information for controller 1 to receive so that the at least one of the plurality of media container apparatus 23 selects a specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information on which an image is formed, [0032]-[0037]).

Regarding claim 6, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), wherein, the hardware processor (fig. 1 item 10, control unit) selects one operation setting from the plurality of operation settings as targets of selection based on a set selection standard (operation panel 11 is used as the information input device to input instruction information for controller 1 to receive so that the at least one of the plurality of media container apparatus 23 selects a specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information on which an image is formed based on a specific physical property type information, [0032]-[0037]).

Regarding claim 7, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), further comprising an operation receiver, 
wherein, the hardware processor (fig. 1 item 10, control unit) determines the selection standard according to contents of operation received on the operation receiver (selects a specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information, [0034]-[0037])

Regarding claim 8, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), wherein, the hardware processor (fig. 1 item 10, control unit) is able to continuously use the selection standard determined based on the contents of operation (user is able to use the selected specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information, [0032]-[0037]).

Regarding claim 10, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), wherein, 
the first information is generated for each operation instruction of image forming (output instruction generated by the HOST 5 and transmitted to the printing apparatus 100 can be processed by the controller 1, and the output instruction can be used as a source instruction to perform a given image forming operation at the output apparatus 2, [0030]), and 
Itoh et al does not specifically disclose concept of when the information is obtained from the first information, the hardware processor combines the plurality of operation failure information with the same operation setting and displays the combined information on the display.
However, Tao et al specifically teaches concept of when the information is obtained from the first information, the hardware processor combines the plurality of operation failure information with the same operation setting and displays the combined information on the display (system displays error information simultaneously with post-processing settings such as two-hole punching settings and stapling, [0141]-[0142]).
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of when the information is obtained from the first information, the hardware processor combines the plurality of operation failure information with the same operation setting and displays the combined information on the display of Tao et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing efficiency, (Tao et al, [0005])

Regarding claim 14, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), 
Itoh et al does not specifically disclose concept of wherein the operation failure includes at least one among jamming, image failure, and pausing of an image forming operation.
However, Tao et al specifically teaches concept of wherein the operation failure includes at least one among jamming, image failure, and pausing of an image forming operation (operation error includes at least one image forming error, [0052]).
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of wherein the operation failure includes at least one among jamming, image failure, and pausing of an image forming operation of Tao et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing efficiency, (Tao et al, [0005])

Regarding claim 15, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), further comprising a measuring unit which measures a predetermined physical property value as the physical property information (identifying logical container property information of the recording medium weight, [0057]).

Regarding claim 16, Itoh et al discloses image forming apparatus (fig. 1 item 100, printing apparatus) comprising: 
an operation setting selection apparatus (fig. 1 item 100, printing apparatus), and 
a forming operator which forms an image on a recording medium with a selected operation setting (image is formed with the selected specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information, [0033]-[0037]).

Regarding claim 17, Itoh et al discloses operation setting selection method in which an operation setting for an image forming apparatus (fig. 1 item 100, printing apparatus) is selected according to a recording medium in which an image is formed, the method comprising (select a specific recording medium for performing the image forming operation corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information, the selection of a specific recording medium for performing the image forming operation and the operation feeding error are received, [0032]-[0037], [0063]-[0069], [0088]-[0090]), 
obtaining physical property information of the recording medium (operation panel 11 is used as the information input device to input instruction information for controller 1 to receive so that the at least one of the plurality of media container apparatus 23 selects a specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information on which an image is formed, [0032]-[0037]), 
obtaining, from first information in which operation failure information regarding contents of operation failure which occurs in the image forming operation is associated to the physical property information of the recording medium used when the operation failure occurs and operation setting regarding image forming, the operation setting and the operation failure information associated with the obtained physical property information (controller 1 which includes control unit 10 receives information, in which operation feeding error information regarding the medium container indicated by the physical container number 1203 error which occurs when an image forming apparatus operation feeding is performed is associated to the specific physical property type information used when the operation feeding error occurs and the recording medium is not stored in the medium container (i.e., empty), the medium container (i.e., empty), which is known as the out of sheet condition for the image to form and operation feeding error information associated to the specific physical property type information received by the controller 1 which includes control unit 10, [0088]-[0090]), and 
performing operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the physical property information, the operation setting, and the operation information which are obtained (select a specific recording medium for performing the image forming operation corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information, the selection of a specific recording medium for performing the image forming operation and the operation feeding error are received, [0032]-[0037], [0063]-[0069], [0088]-[0090]).
Itoh et al does not specifically disclose concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained.
However, Tao et al specifically teaches concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained (change sheet post-processing-edge into L1 (performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium) when system receives a sheet post-processing information error, (based on the operation failure information which are obtained), [0134]-[0140]).
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained of Tao et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing efficiency, (Tao et al, [0005])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 2017/0259590) in view of Tao et al (US 2007/0057426) and further in view of Akazawa (US 2008/0044191)
Regarding claim 9, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), further comprising a display (fig. 2 item 106, LCD), 
Itoh et al and Tao et al  do not specifically disclose concept of wherein, the hardware processor obtains based on the first information, information regarding occurrence frequency of operation failure when the image forming operation is performed according to a combination of each one of the plurality of operation settings as the target of selection with the physical property information obtained by the physical property obtainer, and the hardware processor displays the obtained information on the display.
However, Akazwa specifically teaches concept of wherein, the hardware processor obtains based on the first information, information regarding occurrence frequency of operation failure when the image forming operation is performed according to a combination of each one of the plurality of operation settings as the target of selection with the physical property information obtained by the physical property obtainer, and the hardware processor displays the obtained information on the display (receiving based on the first information, information regarding occurrence frequency of operation error when the image forming operation is performed according to a combination of each one of the plurality of predetermined function is selected as the target of selection with the machine copy information received by the machine copy information receiver, and the CPU displays the received information on the display, [0011], [0033], [0041]-[0045], [0053], [0074]-[0076])
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained of Tao et al, concept of wherein, the hardware processor obtains based on the first information, information regarding occurrence frequency of operation failure when the image forming operation is performed according to a combination of each one of the plurality of operation settings as the target of selection with the physical property information obtained by the physical property obtainer, and the hardware processor displays the obtained information of on the display of Akazwa.  One of ordinary skill in the art would have been motivated to make this modification in order to increase printing copies efficiency, (Akazwa, [0004])

Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 2017/0259590) in view of Tao et al (US 2007/0057426), Akazawa (US 2008/0044191) and further in view of Morisawa et al (US 2006/0088323)
Regarding claim 11, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), wherein, 
the hardware processor (fig. 1 item 10, control unit) obtains an operation instruction for image forming (operation panel 11 is used as the information input device to input instruction information for controller 1 to receive so that the at least one of the plurality of media container apparatus 23 selects a specific recording medium corresponding to the instruction information from a specific medium container containing the corresponding specific recording medium having a specific physical property type information on which an image is formed, [0032]-[0037]), 
the operation instruction includes information regarding a number of sheets of recording media in which an image is formed (output instruction generated by the HOST 5 and transmitted to the printing apparatus 100 can be processed by the controller 1, and the output instruction can be used as a source instruction to perform a given image forming operation at the output apparatus 2 to print in a number of sheets, [0030]), and 
Itoh et al, Tao et al and Akazwa do not specifically disclose concept of hardware processor estimates a loss of sheets of the recording media based on information regarding frequency of occurrence of the operation failure for the plurality of operation settings as the targets of selection, and the hardware processor displays the loss of sheets on the display.
However, Morisawa specifically teaches concept of hardware processor estimates a loss of sheets of the recording media based on information regarding frequency of occurrence of the operation failure for the plurality of operation settings as the targets of selection, and the hardware processor displays the loss of sheets on the display (system calculates jam of the recording media based on information regarding occurrence of paper jam for the plurality of jam settings as the targets of selection, and displays the jam information, [0113]).
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained of Tao et al, concept of wherein, the hardware processor obtains based on the first information, information regarding occurrence frequency of operation failure when the image forming operation is performed according to a combination of each one of the plurality of operation settings as the target of selection with the physical property information obtained by the physical property obtainer, and the hardware processor displays the obtained information of on the display of Akazwa and concept of hardware processor estimates a loss of sheets of the recording media based on information regarding frequency of occurrence of the operation failure for the plurality of operation settings as the targets of selection, and the hardware processor displays the loss of sheets on the display of Morisawa.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease man-hour of failure detection to cause determination and repairs, (Morisawa, [0004])

Regarding claim 13, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), 
Itoh et al, Tao et al and Akazwa do not specifically disclose concept of wherein when one of the operation settings is selected, the hardware processor determines whether the loss of the recording media estimated for the image forming operation by the operation setting is minimum among the plurality of targets of selection, and the hardware processor displays a result of the determination on the display.
However, Morisawa specifically teaches concept of wherein when one of the operation settings is selected, the hardware processor determines whether the loss of the recording media estimated for the image forming operation by the operation setting is minimum among the plurality of targets of selection, and the hardware processor displays a result of the determination on the display (system calculates jam of the recording media based on information regarding occurrence of paper jam for the plurality of jam settings as the targets of selection, determine whether the jam of the recording media has been satisfied and displays the jam information, [0113]-[0116]).
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained of Tao et al, concept of wherein, the hardware processor obtains based on the first information, information regarding occurrence frequency of operation failure when the image forming operation is performed according to a combination of each one of the plurality of operation settings as the target of selection with the physical property information obtained by the physical property obtainer, and the hardware processor displays the obtained information of on the display of Akazwa and concept of wherein when one of the operation settings is selected, the hardware processor determines whether the loss of the recording media estimated for the image forming operation by the operation setting is minimum among the plurality of targets of selection, and the hardware processor displays a result of the determination on the display Morisawa.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease man-hour of failure detection to cause determination and repairs, (Morisawa, [0004])

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 2017/0259590) in view of Tao et al (US 2007/0057426), Akazawa (US 2008/0044191) and further in view of Nishiyama (US 2008/0172401)
Regarding claim 12, Itoh et al discloses operation setting selection apparatus (fig. 1 item 100, printing apparatus), further comprising a storage which stores second information in which physical property information of a predetermined recording medium is associated to the operation setting regarding image forming (storage which stores second information in which physical property information of a predetermined recording medium is associated to the operation setting regarding image forming, [0011], [0034]-[0035], [0040]-[0053], [0062]-[0068]), 
Itoh et al, Tao et al and Akazwa do not specifically disclose concept of wherein, the second information includes information regarding a unit price of the recording medium, and 
the hardware processor estimates a loss of cost of the recording medium based on information regarding frequency of occurrence of the operation failure for the plurality of operation settings as the targets of selection, and the hardware processor displays the loss of cost on the display.
However, Nishiyama specifically teaches concept of wherein, the second information includes information regarding a unit price of the recording medium (fig. 5, second information includes information regarding a unit price of the sheet, [0180]), and 
the hardware processor estimates a loss of cost of the recording medium based on information regarding frequency of occurrence of the operation failure for the plurality of operation settings as the targets of selection, and the hardware processor displays the loss of cost on the display (fig. 5, CPU determines error sheet unit price based on information regarding of OCR sheet for the searches, and the CPU display the error sheet unit price, [0180]-[0181]).
At the time of the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Itoh et al with concept of performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on the operation failure information which are obtained of Tao et al, concept of wherein, the hardware processor obtains based on the first information, information regarding occurrence frequency of operation failure when the image forming operation is performed according to a combination of each one of the plurality of operation settings as the target of selection with the physical property information obtained by the physical property obtainer, and the hardware processor displays the obtained information of on the display of Akazwa and concept of wherein, the second information includes information regarding a unit price of the recording medium, and the hardware processor estimates a loss of cost of the recording medium based on information regarding frequency of occurrence of the operation failure for the plurality of operation settings as the targets of selection, and the hardware processor displays the loss of cost on the display Nishiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to increase document quality level, (Nishiyama, [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677